 


109 HR 182 IH: Dollars to the Classroom Act
U.S. House of Representatives
2005-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 182 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2005 
Mr. Pitts introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To provide dollars to the classroom. 
 
 
1.Short titleThis Act may be cited as the Dollars to the Classroom Act. 
2.Grants to StatesThe Secretary may award grants in accordance with this Act to States for use by States and local educational agencies to improve classroom services and activities for students. 
3.Grant award 
(a)Reservation of fundsFrom the amount appropriated to carry out this Act for any fiscal year, the Secretary shall reserve— 
(1)1/2 of 1 percent for the outlying areas, to be distributed among the outlying areas on the basis of their relative need, as determined by the Secretary in accordance with the purposes of this section; and 
(2)1/2 of 1 percent for the Secretary of the Interior for programs under this Act in schools operated or funded by the Bureau of Indian Affairs. 
(b)State allocationsFunds appropriated to carry out this Act for any fiscal year, which are not reserved under subsection (a), shall be allocated among the States as follows: 
(1)Hold harmlessSubject to paragraph (2), no State shall receive an award under this section for any fiscal year that is less than the aggregate amount such State received to carry out programs or activities for fiscal year 2005 under the following provisions (as in effect on the day preceding the date of the enactment of this Act): 
(A)Part F of title I of the Elementary and Secondary Education Act of 1965. 
(B)Part A of title II of the Elementary and Secondary Education Act of 1965. 
(C)Subpart 1 of part D of title II of the Elementary and Secondary Education Act of 1965. 
(D)Part A of title V of the Elementary and Secondary Education Act of 1965. 
(E)Subtitle B of title VII of the McKinney-Vento Homeless Assistance Act. 
(2)Insufficient fundsIf the amount of appropriations to carry out this Act for any fiscal year is insufficient to pay the full amounts that all States are eligible to receive under paragraph (1) for such year, the Secretary shall ratably reduce such amounts for such year. 
(3)Remaining fundsIf funds remain after meeting the requirements of paragraph (1), such remaining funds shall be allocated among the States in the following manner: 
(A)50 percent of such remaining funds shall be allocated to the States in proportion to their grants under part A of title I of the Elementary and Secondary Education Act of 1965 for the preceding fiscal year; and 
(B)50 percent of such remaining funds shall be allocated to the States in proportion to the number of children ages 5 through 17 who reside in the States, according to the most recent available data that are satisfactory to the Secretary. 
(c)Definition of StateFor purposes of this section, the term State includes the 50 States, the District of Columbia, and the Commonwealth of Puerto Rico. 
(d)Definition of outlying areaFor purposes of this section, the term outlying area includes American Samoa, Guam, the United States Virgin Islands, and the Commonwealth of the Northern Mariana Islands. 
(e)PaymentsFunds awarded to a State under this Act shall be paid to the individual or entity in the State that is responsible for the State administration of Federal education funds pursuant to State law. 
(f)Use of State awards 
(1)In generalFrom the amount made available to a State under subsection (b) for a fiscal year, the State— 
(A)shall use not more than 5 percent of the amount to support programs or activities, for children ages 5 through 17, that the State determines appropriate, of which the State shall distribute 20 percent of the 5 percent to local educational agencies in the State to pay the administrative expenses of the local educational agencies that are associated with the activities and services assisted under this section; and 
(B)shall distribute, pursuant to section 4(a), not less than 95 percent of the amount to local educational agencies in the State for the fiscal year to enable the local educational agencies to pay the costs of activities or services provided in the classroom, for children ages 5 through 17, that the local educational agencies determine appropriate subject to the requirements of section 4(b). 
(2)Administrative expensesFor the purpose of paragraph (1)(B), the costs of activities and services provided in the classroom exclude the administrative expenses associated with the activities and services. 
(g)Supplement not supplantA State or local educational agency shall use funds received under this Act only to supplement the amount of funds that would, in the absence of such Federal funds, be made available from non-Federal sources for the education of pupils participating in programs assisted under this Act, and not to supplant such funds. 
(h)Annual reports 
(1)In generalEach State receiving assistance under this part shall issue a report on an annual basis, not later than April 1 of each year beginning the year after the date of the enactment of this Act, to the Secretary, the Committee on Education and the Workforce of the House of Representatives, the Committee on Health, Education, Labor and Pensions of the Senate, and the Committees on Appropriations of the House of Representatives and the Senate that describes how funds under this Act have been used to improve student performance in that State. 
(2)CertificationEach report submitted under this subsection shall include a certification by the State that 95 percent of funding provided under this Act during the preceding fiscal year has been expended by local educational agencies within that State for classroom activities and services pursuant to subsection (f)(1)(B). 
(3)Measures of performanceIn determining student academic performance within the State, the State shall use such measures of student academic performance as it deems appropriate. The State may disaggregate data by poverty, subject area, race, gender, geographic location, or other criteria as the State deems appropriate. 
(4)Availability of reportEach State shall make the report described in this subsection available to parents and members of the public throughout that State. 
4.Local awards 
(a)Determination of amount of funds 
(1)In generalThe individual or entity in the State that is responsible for the State administration of Federal education funds pursuant to State law of each State receiving assistance under this Act, in consultation with the Governor of such State, the chief State school officer of such State, representatives from the State legislature, and representatives from local educational agencies within such State, shall develop a formula for the allocation of funds described in section 3, to local educational agencies, taking into consideration— 
(A)poverty rates within each local educational agency; 
(B)children living in sparsely populated areas; 
(C)an equitable distribution of funds among urban, rural, and suburban areas; 
(D)children whose education imposes a higher than average cost per child; and 
(E)such other factors as considered appropriate. 
(2)Hold harmlessSubject to paragraph (3), no local educational agency shall receive an award under this subsection for any fiscal year in an amount that is less than the sum of the following: 
(A)The aggregate amount the local educational agency received to carry out programs or activities for fiscal year 2005 under the following provisions (as in effect on the day preceding the date of the enactment of this Act): 
(i)Part F of title I of the Elementary and Secondary Education Act of 1965. 
(ii)Part A of title II of the Elementary and Secondary Education Act of 1965. 
(iii)Subpart 1 of part D of title II of the Elementary and Secondary Education Act of 1965. 
(iv)Part A of title V of the Elementary and Secondary Education Act of 1965. 
(v)Subtitle B of title VII of the McKinney-Vento Homeless Assistance Act. 
(B)For each of fiscal years 2006 through 2010, the aggregate amount the local educational agency is eligible to receive during the fiscal year pursuant to all multiyear awards made prior to the date of enactment of this Act under any program that is repealed by section 8 and is not listed in subparagraph (A). 
(3)Insufficient fundsIf the amount allocated to a State to carry out this Act for any fiscal year is insufficient to pay the full amounts that all local educational agencies in such State are eligible to receive under paragraph (2) for such year, the State shall ratably reduce such amounts for such year. 
(b)Local uses of fundsFunds made available under this section to a local educational agency shall be used for the following classroom services and activities: 
(1)Programs for the acquisition and use of instructional and educational materials, including library services and materials (including media materials), assessments, reference materials, and other curricular materials which are tied to high academic standards and which will be used to improve student achievement and which are part of an overall education reform program. 
(2)Professional development for instructional staff. 
(3)Programs to improve the higher order thinking skills of disadvantaged elementary and secondary school students and to prevent students from dropping out of school. 
(4)Efforts to lengthen the school day or the school year. 
(5)Programs to combat illiteracy in the student population. 
(6)Programs to provide for the educational needs of gifted and talented children. 
(7)Promising education reform projects that are tied to State student content and performance standards. 
(8)Carrying out comprehensive school reform programs that are based on reliable research. 
(9)Programs for homeless children and youth. 
(10)Programs that are built upon partnerships between local educational agencies and institutions of higher education, educational service agencies, libraries, businesses, regional educational laboratories, or other educational entities, for the purpose of providing educational services consistent with this section. 
(11)The acquisition of books, materials and equipment, payment of compensation of instructional staff, and instructional activities that are necessary for the conduct of programs in magnet schools. 
(12)Programs to promote academic achievement among women and girls. 
(13)Programs to provide for the educational needs of children with limited English proficiency or who are American Indian, Alaska Native, or Native Hawaiian. 
(14)Activities to provide the academic support, enrichment, and motivation to enable all students to reach high State standards. 
(15)Efforts to reduce the pupil-teacher ratio. 
(16)Projects and programs which assure the participation in mainstream settings in arts and education programs of individuals with disabilities. 
(17)Projects and programs to integrate arts education into the regular elementary and secondary school curriculum. 
(18)Programs designed to educate students about the history and principles of the Constitution of the United States, including the Bill of Rights, and to foster civic competence and responsibility. 
(19)Mathematics and science education instructional materials. 
(20)Programs designed to improve the quality of student writing and learning and the teaching of writing as a learning process. 
(21)Technology related to the implementation of school-based reform programs, including professional development to assist teachers and other school officials regarding how to effectively use such equipment and software. 
(22)Computer software and hardware for instructional use. 
(23)Developing, adapting, or expanding existing and new applications of technology. 
(24)Acquiring connectivity linkages, resources, and services, including the acquisition of hardware and software, for use by teachers, students, and school library media personnel in the classroom or in school library media centers, in order to improve student learning. 
(25)After-school programs designed to engage children in a constructive manner and to promote their academic, developmental, and personal growth. 
(26)Developing, constructing, acquiring, maintaining, operating, and obtaining technical assistance in the use of telecommunications audio and visual facilities and equipment for use in the classroom. 
(27)Developing, acquiring, and obtaining technical assistance in the use of educational and instructional video programming for use in the classroom. 
(c)Parent involvementEach local educational agency receiving assistance under this section shall involve parents and members of the public in planning for the use of funds provided under this section. 
5.Participation of children enrolled in private schoolsEach local educational agency that receives funds under this Act shall provide for the participation of children enrolled in private schools, and their teachers or other educational personnel, in the activities and services assisted under this Act in the same manner as private school children, and their teachers or other educational personnel, participate in activities and services under the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.) pursuant to sections 9501, 9502, 9503, and 9504 of such Act (20 U.S.C. 7881, 7882, 7883, and 7884). 
6.DefinitionsIn this Act— 
(1)the term local educational agency has the meaning given the term in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801); 
(2)the term educational service agency has the meaning given the term in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801); 
(3)the term Secretary means the Secretary of Education; and 
(4)except as otherwise provided, the term State means each of the several States of the United States, the District of Columbia, the Commonwealth of Puerto Rico, Guam, American Samoa, the Commonwealth of the Northern Mariana Islands, and the United States Virgin Islands. 
7.General provisions 
(a)Rule of constructionNothing in this Act shall be construed to authorize an officer or employee of the Federal Government to require, direct, or control a State, local educational agency, or school’s specific instructional content of pupil performance standards and assessments, curriculum, or program of instruction as a condition of eligibility to receive funds under this Act. 
(b)State and local determinations 
(1)In generalThe Secretary shall not issue any regulation regarding the type of classroom activities or services that may be assisted under this Act. 
(2)Instructional method and settingNo local educational agency shall be required to provide services under this Act through a particular instructional method or in a particular instructional setting in order to receive funding under this Act. 
8.RepealsThe following provisions are repealed: 
(1)Section 1503 of the Elementary and Secondary Education Act of 1965. 
(2)Part F of title I of the Elementary and Secondary Education Act of 1965. 
(3)Part A of title II of the Elementary and Secondary Education Act of 1965. 
(4)Part B of title II of the Elementary and Secondary Education Act of 1965. 
(5)Part C of title II of the Elementary and Secondary Education Act of 165. 
(6)Part D of title II of the Elementary and Secondary Education Act of 1965. 
(7)Part D of title V of the Elementary and Secondary Education Act of 1965. 
(8)Subtitle B of title VII of the McKinney-Vento Homeless Assistance Act. 
9.Authorization of appropriationsThere are authorized to be appropriated to carry out this Act $4,383,333,000 for fiscal year 2006, $4,470,999,000 for fiscal year 2007, $4,560,419,000 for fiscal year 2008, $4,651,628,000 for fiscal year 2009, and $4,744,660,000 for fiscal year 2010. 
 
